Citation Nr: 0023635	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  97-25 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material has been submitted sufficient to 
reopen the previously denied claim for entitlement to service 
connection for the residuals of a pelvic injury, also claimed 
as hip injury.

2. Whether new and material has been submitted sufficient to 
reopen the previously denied claim for entitlement to service 
connection for the residuals of a back injury.  

3.  Entitlement to service connection for bilateral rib 
fractures.

4.  Entitlement to service connection for a left knee 
fracture.  

5.  Entitlement to service connection for cancer of the 
larynx, as secondary to exposure to the herbicide Agent 
Orange.

6.  Entitlement to compensable initial evaluation for 
hypertension prior to April 25, 1997.

7.  Entitlement to a higher initial evaluation for 
hypertension, after April 25, 1997, currently evaluated as 10 
percent disabling.

8.  Entitlement to a higher initial evaluation for peptic 
ulcer disease (PUD), currently evaluated as 10 percent 
disabling.

9.  Entitlement to an increased rating for traumatic 
arthritis of the right shoulder, including post operative 
residuals of rotator cuff repair, currently rated 10 percent 
disabling.  

10.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently rated 10 percent 
disabling.

11.  Entitlement to an increased rating for traumatic 
arthritis of the right ankle, currently rated 10 percent 
disabling.

12.  Entitlement to an increased rating for traumatic 
arthritis of the left ankle, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to June 
1973, and from January 1980 to February 1996.

The veteran was notified in October 1974 of a rating action 
that month which denied service connection for residuals of a 
back injury and for residuals of a pelvic injury but no 
appeal was taken from that rating decision.  

This appeal arises from a July 1996 rating decision of the 
New Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO), that, inter alia, denied service 
connection for bilateral rib fractures, left knee fracture, 
back strain, cancer of the larynx.  Service connection 
granted service connection for hypertension; for PUD; for 
laceration scars at the left temple, left ear, and above the 
left eye; and for hemorrhoids, with a noncompensable rating 
assigned for each.  Service connection was granted for 
traumatic arthritis of the right knee, right shoulder, and 
both ankles, assigning a 10 percent evaluation in aggregate.  
That same rating decision denied reopening of the previously 
denied claim for service connection for the residuals of a 
pelvic injury (but now claimed as a hip injury).  The veteran 
was notified of that rating action in August 1996.  

Correspondence was received in October 1997 addressing the 
July 1996 denial of a compensable rating for a scar over the 
left eye and for a positive tuberculous (TB) test.  He was 
notified in November 1997 that this correspondence was not a 
timely notice of disagreement (NOD) for initiating an appeal 
as to the denial of a compensable rating for a scar over the 
left eye.  Although he was not notified that the October 1997 
was not a timely NOD as to the denial of service connection 
for a positive TB test, that correspondence was not a timely 
NOD initiating an appeal on that matter (moreover, it would 
have to be shown that he actually has or had had TB and not 
merely a positive TB test).  

In a December 1999 statement, the veteran stated that he has 
a liver problem and diabetes mellitus that are the result of 
his active service.  These matters are referred to the RO for 
appropriate action.




FINDINGS OF FACTS

1.  The RO denied the veteran's claim for service connection 
for the residuals of back and pelvic injuries in an October 
1974 rating decision, of which notice was given by letter 
dated October 7, 1974.  The appellant did not appeal this 
decision.

2.   Service medical records bear directly and substantially 
upon the specific matter under consideration, are neither 
cumulative nor redundant, and by themselves or with evidence 
previously assembled are so significant they must be 
considered in order to decide fairly the merits of the claim.

3.  The appellant has not presented competent medical 
evidence that he currently has a pelvic or hip disability.

4.  The appellant has not presented competent medical 
evidence that he currently has a back disability. 

5.  The appellant has not presented competent medical 
evidence that he currently has a bilateral rib disability.

6. The appellant has not presented competent medical evidence 
that he currently has a left knee fracture.

7.  The appellant has not presented competent medical 
evidence of a diagnosis of cancer of the larynx.

8.  For the time period before April 25, 1997, the veteran's 
service connected hypertension is currently manifested by 
diastolic pressure predominantly measuring less than 110; 
systolic pressure measuring predominantly less than 200; and 
the continuous requirement for medication.

9.  For the time period after April 25, 1997, the veteran's 
service connected hypertension is currently manifested by 
diastolic pressure predominantly measuring less than 110; 
systolic pressure measuring predominantly less than 200; and 
the continuous requirement for medication.

10.  The veteran's service-connected PUD is currently 
manifested by no more than mild symptomatology.

11.  The veteran's traumatic arthritis of the right shoulder, 
including post operative rotator cuff repair residuals, is 
manifested by almost full flexion and abduction, although 
there is impairment after such motion due to pain, but there 
is no deformity, malunion, nonunion or dislocations.  

12.  The veteran's traumatic arthritis of the right knee is 
manifested by not more than mild functional impairment nor a 
compensable degree of limitation of motion of the right knee.  

13.  The veteran's traumatic arthritis of the right ankle is 
manifested by not more than mild functional impairment nor a 
compensable degree of limitation of motion

14.  The veteran's traumatic arthritis of the left ankle is 
manifested by not more than mild functional impairment nor a 
compensable degree of limitation of motion.  


CONCLUSIONS OF LAW

1.  The RO's October 1974 decision denying service connection 
for the residuals of back and pelvic injuries is final.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1999).

2.  Evidence submitted since October 1974 is new and 
material; thus, the requirements to reopen the previously 
denied claim of entitlement to service connection for the 
residuals of back and pelvic injuries, also claimed as a hip 
injury, have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The claim for entitlement to service connection for the 
residuals of a pelvic injury, also claimed as a hip injury, 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

4.  The claim for entitlement to service connection for the 
residuals of a back injury is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).

5.  The claim for entitlement to service connection for a 
bilateral rib disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).

6.  The claim for entitlement to service connection for a 
left knee fracture is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).

7.  The claim for entitlement to service connection for 
cancer of the larynx is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).

8.  The criteria for the assignment of an initial evaluation 
of 10 percent, and no greater, for hypertension for the 
period of time before April 25, 1997, have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.101, Diagnostic Code 7101 
(1999).

9.  The criteria for the assignment of an initial evaluation 
greater than 10 percent for hypertension for the period of 
time after April 25, 1997 have not been satisfied. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.101, Diagnostic Code 7101 
(1999).

10.  The criteria for a rating higher than 10 percent for the 
service-connected PUD have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (1999).

11.  A rating in excess of 10 percent for traumatic arthritis 
of the right shoulder is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, 4.69, Diagnostic 
Code 5010-5203 (1999).  

12.  A rating in excess of 10 percent for traumatic arthritis 
of the right knee is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, 4.69, Diagnostic 
Code 5010-5261 (1999).  

13.  A rating in excess of 10 percent for traumatic arthritis 
of the right ankle is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, 4.69, Diagnostic 
Code 5010-5271 (1999).  

14.  A rating in excess of 10 percent for traumatic arthritis 
of the left ankle is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, 4.69, Diagnostic 
Code 5010-5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted
Sufficient to Reopen the Previously Denied 
Claims for Service Connection for the Residuals of Back and 
Pelvic Injuries

In this case, an October 1974 rating decision confirmed and 
continued a July 1974 denial of service connection for a 
pelvic disability, which determined that the veteran did not 
exhibit the residuals of a pelvis injury-such as he had 
described to the examiner in the November 1973 VA 
examination-that were causally related to his active 
service.  The examination report reflects findings of 
sclerotic changes involving the lateral border of the left 
ilium, but the examiner then opined that the etiology was 
unknown.  The October 1974 rating decision was made after an 
extensive search for the veteran's service medical records 
(SMRs) and clinical medical records, to little avail.  
Available records were sent by the National Personnel Records 
Center (NPRC) in September 1974.  The veteran was notified of 
the October 1974 decision by a letter dated October 7, 1974.  

As the October 1974 decision is final, the veteran's claim 
may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

That 1974 rating action also denied service connection for 
residuals of a back injury.  Although the July 1996 rating 
action on appeal addressed the claim for service connection 
for a back injury on a de novo basis, the submission of new 
and material evidence is jurisdictional and must be addressed 
in the first instance.  

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), absent submission of new and material evidence, the 
claim may not thereafter be reopened or readjudicated by the 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decision makers that bear directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

Pertinent evidence associated with the claims file since the 
RO's October 1974 decision includes SMRs from the veteran's 
second period of active service which were not considered by 
the RO in October 1974 but which bear directly and 
substantially upon the specific matter under consideration in 
that they provide evidence of medical treatment received from 
1980 to 1996-an additional sixteen years' active service.  
Thus, they are so significant that they must be considered to 
decide fairly the merits of this claim.  These records 
therefore constitute new and material evidence under 38 
C.F.R. § 3.156(a), and the Board is required to reopen the 
previously denied claim of entitlement to service connection 
for residuals of a back injury and a pelvic injury.

Because the Board is considering this claim on a de novo 
basis and the RO did not, the Board must address the matter 
of whether the veteran will be prejudiced by consideration of 
the case on its merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993);  VAOGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-
10.  In this case, because the claim is not well grounded, as 
discussed below, a remand is unnecessary.  Cf. Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc); Winters, supra.

The Board has determined that new and material evidence has 
been submitted and the case is reopened.  See 38 C.F.R. 
§ 3.156(a).  The Board will now determine whether the claim 
for service connection for a pelvic or hip disability is well 
grounded.


II.  Whether the Claims for Service Connection
for the Residuals of a Back Injury and for residuals of a 
Pelvic Injury (also claimed as a hip injury),
Bilateral Rib Fractures, a Back Disability, and Cancer of the 
Larynx
are Well Grounded

Under 38 U.S.C.A. § 5107(a) (West 1991) if a claimant does 
not submit a claim which is well grounded there is no duty to 
assist in developing relevant facts and the claim must fail.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); see also 
Morton v. West, 12 Vet. App. 477 (1999), req. for en banc 
consideration denied, No. 96-1517 (U.S. Vet. App. July 28, 
1999) (per curiam).

First, the veteran must present medical evidence of a current 
disability.  Second, the veteran must produce medical or, in 
some instances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury.  Finally, the veteran 
must offer medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  
Epps, 126 F.3d at 1468-69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran asserts he has the residuals of a pelvic injury, 
also claimed as a hip disability, residuals of a back injury, 
bilateral rib fractures; a left knee fracture; and cancer of 
the larynx that are the result of his active service.  The 
Board notes that the veteran has averred that these 
disabilities are the result of injuries he sustained during 
his first period of active service.  Nonetheless, the Board 
will also consider whether service connection may be granted 
for these disabilities based on his second period of active 
service as well.  For purposes of determining whether the 
veteran's claims are well grounded, the Board presumes that 
the veteran's assertions of inservice injuries of his pelvis, 
ribs, back, left knee, and inservice treatment for cancer of 
the larynx, where applicable, are true.  King v. Brown, 5 
Vet. App. 19, 21 (1993).

Previously, on VA examination in 1974 X-rays revealed some 
irregular sclerotic changes of the lateral border of the left 
ilium and an osseous spur extending down from that area into 
the soft tissues just above the left femoral head which might 
represent residuals of an old healed fracture of the left 
ilium.  There was also an osseous spur from the left pubic 
bone, apparently extending into the "left thyroid foramen" 
of the innominate bone.  The impression was that there were 
sclerotic changes and exostosis of the pelvis of unknown 
etiology.  The examination relevant diagnosis was that there 
was no orthopedic condition of the low back found on physical 
examination.  

The veteran has not presented medical evidence that he has 
been diagnosed with the residuals of a pelvic injury, 
including a hip disability; residuals of a back injury, 
bilateral rib fractures; residuals of a left knee fracture; 
or cancer of the larynx.  

On VA examination in May 1996 the veteran related having had 
inservice injuries of the knees and bilateral ribs, with 
fractures as well as a lumbar sprain.  Currently, he 
complained of left pelvic and low back pain.  After an 
examination, the diagnosis was a history of multiple 
musculoskeletal injuries, without identification of any 
specific disability.  The Board notes that "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).

On VA examination in August 1997 the veteran reported having 
had laryngeal cancer in 1992 but also not having had any 
diagnostic procedures or subsequent treatment.  On 
examination no abnormality of the larynx was noted.  The 
impression was that he did not have laryngeal cancer.  

VA outpatient treatment records in 1997 indicate that there 
was no evidence of cancer, although the veteran did 
complained of low back pain.  On VA orthopedic examination in 
January 1999 the veteran reported having injured his 
"right" knee during service and indicated that inservice X-
rays had revealed questionable results.  He had had continued 
pain since then.  After an examination the diagnoses included 
patellofemoral syndrome of the right knee with mild 
functional loss due to pain.  

In aggregate, there is no evidence of findings or diagnoses 
concerning any pelvic or hip, low back, bilateral rib, left 
knee or larynx disability.  In fact there are no diagnoses of 
any disability of these anatomical areas.  

As to the back pain in 1997, pain alone is not a disability 
for which service connection may be granted.  See Sanchez-
Benitez, supra.  

There is no evidence of abnormal clinical findings, treatment 
or diagnoses with respect to the veteran's pelvic or hip 
area, ribs, left knee or larynx.  

Without evidence of current pelvic or hip, low back, 
bilateral rib fractures, left knee fracture residuals or 
cancer of the larynx, these claims are not well grounded.  
Moreover, absent evidence that the veteran currently has or 
was diagnosed with cancer of the larynx, further analysis 
under the regulations provided for disabilities associated 
with exposure to the herbicide Agent Orange is not warranted.  
See 38 C.F.R. §§ 3.307, 3.309, 3.313 (1999).

The veteran filed his claim for service connection for hip, 
bilateral rib, back, left knee, and larynx disabilities 
within a month following his discharge from his second period 
of active service.  Yet, this case may be may be 
distinguished from Hampton v. Gober, 10 Vet. App. 481 (1997).  
While a report of medical examination at discharge is not 
present in the claims file for either period of the veteran's 
active service, a report of a Physical Evaluation Board (PEB) 
is of record.  The examiner noted in the report that the 
findings of the evaluation were limited to those that were 
orthopedic nature.  In pertinent part, the report reflects no 
subjective complaints concerning the disabilities at issue 
here; and objective findings of full range of motion in the 
neck.  Hips were found to be "fine."  Results of X-rays 
concerned only the ankles and right shoulder.  The examiner 
diagnosed only degenerative joint disease, both ankles. 

Beyond the veteran's general assertions, there is no medical 
evidence of record establishing that he has a pelvic or hip 
disability, bilateral rib fractures, back disability, left 
knee disability or cancer of the larynx, much less a causal 
link, to either of his periods of active service.  However, 
the Board notes that the veteran's assertions are 
insufficient to establish that he has these disabilities, or 
to satisfy the nexus requirement because it is not claimed or 
shown that he has the medical training or expertise to 
determine diagnosis of disability or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Moreover, the Board notes that even though the veteran avers, 
in essence, that he has experienced symptoms of his hip, rib, 
left knee, and back disabilities continuously since the 
inservice injury in 1972, hence establishing continuity of 
symptomatology, competent medical evidence is still required 
to relate the symptomatology to any presently diagnosed 
condition.  Savage, supra.

As the veteran has not submitted competent medical evidence 
that he is diagnosed with any current pelvic or hip 
disability, bilateral rib fractures, back or left knee 
disability, or cancer of the larynx that is causally related 
to either of his periods of active service, his claims must 
be denied as not well grounded.  Epps, 126 F.3d at 1467-68.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claims 
and to explain why his current attempt fails.  38 U.S.C.A. 
§ 5103(a) (West 1991); see also Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  The Board notes that the veteran's 
service medical records from his first period of active 
service are missing.  Numerous attempts were made to locate 
these records, to no avail.  The Board reminds the veteran, 
however, that it accepts the veracity of his statements of 
the inservice injury for the purposes of well-grounding his 
claim.  The veteran has not reported that any other pertinent 
evidence might be available.

III.  Entitlement to Higher Initial Evaluations for the
Service Connected Hypertension and PUD

The claims for compensable ratings for hypertension and for 
PUD are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Thus, the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.

A.  Hypertension

SMRs show inservice diagnosis of and treatment for 
hypertension, including the prescription of medication, 
beginning in 1991.  At this time, blood pressure readings 
measured 130 over 100 and 130 over 96 in January 1991; 149 
over 109, 149 over 95, 140 over 108, and 135 over 103 in May 
1991; and 130 over 98 and 132 over 96 in June 1991.  The 
physician diagnosed hypertension, probably essential, and 
prescribed Procardia.  These records further demonstrate that 
the veteran was prescribed medication to control his blood 
pressure until as late as February 1995.  At this time, blood 
pressure readings measured 144 over 100 and Lotension was 
prescribed.  Other blood pressure measurements include 120 
over 100, 154 over 102, and 144 over 92 taken in October 1994 
and April 1995.  A report of medical examination at discharge 
is not of record.  The November 1995 PEB contains findings 
only orthopedic in nature.  Nonetheless, the May 1996 VA 
examination report reflects blood pressure readings measured 
at 146 over 98 and 134 over 96.  The examiner noted regular 
heart rate and rhythm, no murmur and no gallop.  
Electrocardiogram (ECG) results reflected normal sinus rhythm 
and normal axis deviation.  The veteran did not report his 
history of hypertension or that he been prescribed medication 
for the condition.  The report does not reflect a diagnosis 
of hypertension.

In July 1998, the RO increased the evaluation for 
hypertension to 10 percent, effective in April 1997, based on 
VA outpatient records of that date which showed blood 
pressure readings at 168 over 110, 167 over 126, and 176 over 
108.  This entry further showed the veteran was prescribed 
medication to control his hypertension.  This evaluation has 
been confirmed and continued to the present.

The Board notes that during the veteran's appeal, the rating 
criteria for evaluating diseases of the heart-including 
hypertension-were revised, effective January 12, 1998.  See 
62 Fed. Reg. 65219 (1997).  In a July 1998 supplemental 
statement of the case (SSOC), the RO evaluated the veteran's 
hypertension under the old and new regulations, and also gave 
the veteran notice of the old and new regulations.  The Board 
must now consider whether either the old or the new criteria 
are more advantageous to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 11-97 
(O.G.C. Prec. 11-97).

Under the new criteria, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is afforded 
a 10 percent evaluation for diastolic pressure predominately 
measuring 100 or more or; systolic pressure predominantly 
measuring 160 or more, or; where continuous medication is 
required for control of hypertension in an individual with a 
history of diastolic pressure predominantly measuring 100 or 
more.  A higher, 20 percent, evaluation is afforded for 
diastolic pressure predominantly measuring 110 or more, or; 
systolic pressure predominantly measuring 200 or more.  Note 
(1) following the criteria states "Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominately 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominately 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm."  Note (2) 
following the criteria states "Evaluate hypertension due to 
aortic insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation."  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).

Under the old criteria, hypertensive vascular disease 
(essential arterial hypertension) warrants a 10 percent 
evaluation where diastolic pressure predominantly measures 
100 or more, and a higher, 20 percent, evaluation where 
diastolic pressure predominantly measures 110 or more with 
definite symptoms.  Note 1 following the criteria states 
"For the 40 percent and 60 percent ratings under code 7101, 
there should be careful attention to diagnosis and repeated 
blood pressure readings."  Note 2 following the criteria 
states "When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned."  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1996).

The Board notes that, as revised by the new regulations, 
Diagnostic Code 7101 requires the same diastolic measurements 
as under the old criteria, without further symptomatology, 
and that the systolic measurements, where added by the new 
criteria, are optional, not additional.  Hence, evaluation of 
the veteran's hypertension under this code under either the 
old or the revised criteria would not result in a higher 
evaluation in the present case.  See Karnas, supra.  
Concerning the applicable regulations as a whole, the Board 
finds that neither the old nor the new rating criteria are 
more favorable to the veteran.

(1)  Before April 25, 1997

The Board finds that the veteran meets the criteria for a 10 
percent evaluation for his hypertension during this time 
period.  As described above, service medical records reflect 
a history of diastolic pressures measuring 100 or more, and 
that the veteran was prescribed medication to control his 
blood pressure.

A higher, 20 percent evaluation could be warranted where the 
veteran exhibits systolic pressure predominantly 200 or more, 
under the new criteria, or diastolic pressure predominantly 
110 or more, under either the new or the old criteria.  
Neither service medical records nor post-service medical 
records, including the May 1996 VA examination report, show 
any instance in which the veteran's systolic blood pressure 
measured 200 or more or where his diastolic pressure, 110 or 
more during this time period.  Rather, the highest systolic 
measurements range from 130 to 154, and the highest 
diastolic, from 92-109-below the required threshold.

After review of the medical evidence, the Board finds that 
the assignment of a 10 percent, and no greater, initial 
evaluation for the veteran's service connected hypertension 
prior to April 25, 1997 is appropriate.

(2)  After April 25, 1997

The medical evidence does not establish that the veteran 
meets the criteria for a rating greater than 10 percent for 
hypertension for this period of time.  Pertinent medical 
records for this time period include VA and private treatment 
records and a February 1998 report of VA examination for 
heart and hypertension.  These records reflect systolic 
measurements ranging from 104 to 176.  But, while they 
further reveal diastolic measurements at 110 and above, the 
medical evidence does not establish that his diastolic blood 
pressure predominantly measured at 110 and above.  First, the 
medical evidence shows that the veteran's diastolic blood 
pressure measured at this level on only three occasions.  
Second, these occasions occurred in one year and at two 
discreet times:  168 over 110 and 167 over 126 in April 1997; 
and 150 over 110 in August 1997.  This is dissimilar to the 
disability picture prior to April 25, 1997, where the medical 
evidence demonstrates that the veteran's diastolic blood 
pressure measured over 100 intermittently during the entire 
time period.  Other diastolic blood pressure measurements 
during this time period after April 25, 1997 range from 62 to 
104 from February 1998 to June 1999.  Hence, the medical 
evidence demonstrates that the predominant diastolic 
measurement for the time period from April 25, 1997 to the 
present remains below 110.  In addition, the February 1998 
report shows findings of normal heart size, normal heart 
sounds, regular pulse without cardiac murmurs, and no 
evidence of congestive heart failure.  The examiner further 
specifically noted that there is no evidence of hypertensive 
heart disease or atherosclerotic complications of 
hypertension.  The report reflects a diagnosis of essential 
hypertension, adequately controlled.

After review of the medical evidence, the Board finds that 
the assignment of an initial evaluation greater than 10 
percent for the veteran's service connected hypertension 
after April 25, 1997 is not warranted. 

B.  PUD

SMRs show inservice complaints of and treatment for stomach 
pain as early as 1982.  In 1985, the veteran was diagnosed 
with pre-pyloric ulcer and was prescribed Zantac and Mylanta.  
Thereafter, he was assessed with acute gastroenteritis in 
February 1990, inactive gastrointestinal bleed in February 
1994, and rule-out PUD, gastrointestinal bleeding in March 
1994.  He was hospitalized and underwent 
esophagogastroduodenoscopy with biopsy in March 1994.  The 
results of the biopsy showed acute and chronic inflammation, 
ulceration, and regenerative epithelial changes without 
malignancy or organisms.  He was discharged in stable 
condition with a diagnosis of PUD, and was prescribed Zantac 
and Mylanta.  While the report of the service discharge 
examination is not of record, SMRs show he weighed 211-213 
pounds in April 1995.  The May 1996 VA examination report 
reflects complaints of constant left lower pelvic discomfort, 
and findings of soft, nontender abdomen with positive bowel 
sounds and no visceromegaly or masses; normal state of 
nutrition and build; and weight at 201 pounds.  The examiner 
diagnosed PUD, stable at present.  

On VA examination in February 1998 the veteran complained of 
recurrent epigastric pain and occasional bloating.  He 
reported taking Tagamet, which relieved the pain, and 
Mylanta, which prevents vomiting.  The examiner found no pain 
or tenderness; no signs of anemia; hematemesis or melena; and 
no indication of weight loss or gain.  There were no 
complaints of vomiting, circulatory disturbances after meals, 
diarrhea or constipation, or colic.  The examiner identified 
no specific site of any ulcer disease and diagnosed chronic 
dyspepsia secondary to gastritis, and history of PUD, stable 
at present time.

Under Diagnostic Code 7305a higher, 20 percent, evaluation is 
warranted for moderate symptoms involving recurring episodes 
of severe symptoms occurring two or three times a year and 
averaging ten days in duration; or, for continuous moderate 
manifestations.  The criteria defines severe symptoms as 
those symptoms involving pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  The 
veteran's PUD was originally service-connected under 
Diagnostic Code 7306.  Hence, the Board will consider whether 
the veteran meets the criteria for a higher evaluation under 
this diagnostic code as well.  Under Diagnostic Code 7306, a 
20 percent evaluation is warranted for moderate symptoms; 
with episodes of recurring symptoms several times a year.  
These symptoms are defined as intercurrent episodes of 
abdominal pain partially or completely relieved by ulcer 
therapy, mild and transient episodes of vomiting or melena.

The veteran avers that he has a recurrent ulcer, that he 
experiences recurring symptoms of his PUD monthly, and that 
he must take prescription medication to control these 
symptoms.  In addition, his spouse has offered a statement, 
dated in June 1999, attesting that the veteran experiences 
stomach pain, swelling, and vomiting-symptoms she avers 
recur several times per month.  However, the medical evidence 
does not corroborate this.  Rather, as described below, the 
medical evidence establishes that the veteran exhibits 
symptoms of PUD that are no more than mild. 

Pertinent medical evidence consists of VA and private 
treatment records, and a September 1999 VA examination 
report.  These records reflect continuing complaints of 
abdominal pain.  Specifically, the veteran complained in 
January 1999 of abdominal pain.  Examination revealed his 
abdomen to be distended and tender.  The examiner diagnosed 
acute pancreatitis, diabetes mellitus, hypertension, and 
anemia.  In July 1999, he again presented with complaints of 
abdominal pain and was diagnosed with PUD by history.  
Finally, the examination report shows complaints of constant 
abdominal pain with exacerbations one to two times per month, 
inability to eat spicy or salty food, and vomiting three to 
four times per year, but no circulatory disturbances after 
meals, diarrhea or constipation.  The examiner noted findings 
of no pain or tenderness; no signs of anemia, hematemesis, or 
melena; and stable weight.  The abdomen was found to be soft, 
without masses, tenderness, or hepatosplenomegaly.  The 
examiner diagnosed chronic duodenal ulcer, by history, healed 
with treatment, and reported that results of upper 
gastrointestinal series tests were normal.

After consideration of the evidence, the Board finds that the 
criteria for a rating higher than 10 percent under either 
Diagnostic Code 7305 or 7306 are not met.  Although the 
veteran was diagnosed with anemia in January 1999, this 
symptom was exhibited only once, without other symptoms of 
PUD as defined by the criteria and is not sufficient to 
warrant a higher evaluation.  Moreover, this manifestation 
was not found in July 1999 or on VA examination in September 
1999.  In aggregate, the Board finds that medical evidence 
simply does not establish that the veteran experiences 
symptoms of his PUD that are more than mild in severity, that 
he has suffered episodes of severe manifestations occurring 
two to three times per year and averaging 10 days in 
duration, or that he experiences continuous moderate 
manifestations of his PUD-as required by Diagnostic Code 
7305.  The medical evidence further does not establish that 
the veteran experiences symptoms of PUD that are more than 
mild in severity, or that he experiences episodes of 
recurring symptoms, comprised of intercurrent abdominal pain 
partially or completely relieved by ulcer therapy, or mild 
and transient episodes of vomiting or melena several times 
per year-as required by Diagnostic Code 7306.

C.  Traumatic Arthritis of the right shoulder, right knee, 
right ankle, and left ankle.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis is to be rated as degenerative arthritis.  Under 
Diagnostic Code 5003, if degenerative arthritis is 
established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Together, 38 C.F.R. § 4.59 and DC 5003 deems painful motion 
from X-ray documented arthritis to be limited motion, even 
without actually limited motion and even though motion is 
possible beyond where pain sets in, and warrants a minimum 10 
percent rating for each joint affected.  Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  Further, an 
evaluation in excess of that solely for limitation of motion 
may be assigned because there may be additional disability as 
a result of pain or pain on repeated use of a joint.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. 
Brown, 8Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  In other words, when rating 
for limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of the 
scapulohumeral articulation (which move as one piece), when 
in a favorable position, with abduction to 60 degrees, and 
ability to reach the mouth and head is retained, a 30 percent 
evaluation is warranted for the major extremity and 20 
percent when the minor extremity is affected.  

Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of the 
scapulohumeral articulation (which move as one piece) when in 
an intermediate position between favorable and unfavorable, 
warrants a 40 percent evaluation when the major extremity is 
affected and 30 percent when the minor extremity is affected.  

Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of the 
scapulohumeral articulation (which move as one piece) when in 
an unfavorable position, with abduction limited to 25 degrees 
from the side, warrants a 50 percent evaluation when the 
major extremity is affected and 40 percent when the minor 
extremity is affected.  

Under 38 C.F.R. § 4.71a, DC 5201, limitation of an arm at the 
shoulder level warrants a 20 evaluation whether it is the 
major or minor extremity.  When motion is limited to midway 
between the side and shoulder level, a 30 percent evaluation 
is warranted for the major extremity and 20 percent for the 
minor extremity.  When motion is limited to 25 degrees from 
the side, a 40 percent evaluation is warranted for the major 
extremity and 30 percent for the minor extremity.  

In Lineberger v. Brown, 5 Vet. App. 367, 370 (1993) it was 
noted that as to the minimum 20 percent rating for limited 
shoulder motion, it should be clarified whether that rating 
is a result of limitation of motion of abduction only, or 
whether both limitation of motion of flexion and abduction 
are required.  

Under 38 C.F.R. § 4.71a, DC 5202, a 20 percent is warranted 
for impairment of the humerus, regardless of whether it is 
the major or minor extremity which is affected, when there is 
either malunion with moderate deformity or when there are 
recurrent dislocations of the scapulohumeral joint which are 
infrequent and there is guarding of movement only at the 
shoulder level.  

Under 38 C.F.R. § 4.71a, DC 5202, a 30 percent evaluation is 
warranted for the major extremity and 20 percent for the 
minor extremity, when there is either malunion with marked 
deformity or when there are recurrent dislocations of the 
scapulohumeral joint which are frequent and there is guarding 
of all arm movements.  

Under 38 C.F.R. § 4.71a, DC 5202, a 50 percent evaluation is 
warranted for the major extremity and 40 percent for the 
minor extremity, when there is fibrous union of the humerus.  
Under 38 C.F.R. § 4.71a, DC 5202, a 60 percent evaluation is 
warranted for the major extremity and 50 percent for the 
minor extremity when there is nonunion of the humerus (false 
flail joint).  Under 38 C.F.R. § 4.71a, DC 5202, an 80 
percent evaluation is warranted for the major extremity and 
70 percent for the minor extremity when there is loss of the 
humeral head (flail shoulder).  

Under 38 C.F.R. § 4.71a, DC 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, of the major or 
minor extremity warrants a 10 percent evaluation (or 
impairment may be rated on the basis of impaired function of 
a contiguous joint).  Nonunion with loose movement, or 
dislocation, of the clavicle or scapula of the major or minor 
extremity warrants a 20 percent evaluation (or impairment may 
be rated on the basis of impaired function of a contiguous 
joint).   

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, 
DC 5256 provides that a 30 percent evaluation is warranted 
when the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees.  

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

However, in VAOGCPREC 9-98 it was held that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  In other words, a compensable degree of 
limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  

Under 38 C.F.R. § 4.71a, DC 5271 moderate limitation of 
motion of an ankle warrants a 10 percent rating and when the 
limitation of motion is marked a 20 percent rating is 
warranted.  Full dorsiflexion is to 20 degrees and full 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).  

Under 38 C.F.R. § 5272, ankylosis of the subastragalar or 
tarsal joint in a good weight-bearing position warrants a 10 
percent rating and when in poor weight-bearing position a 20 
percent rating is warranted.  Under 38 C.F.R. § 5273, 
malunion of the os calcis or the astragalus with moderate 
deformity warrants a 10 percent rating and 20 percent is 
warranted is the deformity is marked.  Under 38 C.F.R. 
§ 5274, a 20 percent rating is warranted for residuals of an 
astragalectomy.  

Under 38 C.F.R. § 5270, ankylosis of the ankle in plantar 
flexion, less than 30 degrees warrants a 20 percent rating.  
If ankylosed in plantar flexion, between 30 degrees and 40 
degrees, or in dorsiflexion, between 0 degrees and 10 
degrees, a 30 percent rating is warranted.  If ankylosed in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity, a 40 percent rating is 
warranted.  

Under 38 C.F.R. § 4.71a, DC 5056 surgical replacement of the 
ankle with a prosthetic replacement warrants a 100 percent 
rating for one year following the prosthesis (commencing 
after the initial grant of the 1-month total rating assigned 
under 38 C.F.R. § 4.30 following hospital discharge).  With 
chronic residuals consisting of severe painful motion or 
weakness, a 40 percent rating is warranted.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion rate by analogy to 5270 (ankle ankylosis) or 5271 
(limited ankle motion).  The minimum rating for prosthetic 
replacement of an ankle is 20 percent.  Note (2): Special 
monthly compensation is assignable during the 100 pct rating 
period the earliest date permanent use of crutches is 
established.  

Right Shoulder

On VA examination in January 1999 the veteran had tenderness 
of the right glenohumeral joint and flexion was to 180 
degrees and abduction was to 160 degrees, with pain at the 
extreme of each motion.  Internal and external rotation was 
to 80 degrees.  There was no inflammation, tenderness or 
effusion.  He had VA surgery in June 1999 consisting of 
arthroscopy and debridement of a labial tear, anteriorly and 
superiorly.  On VA examination in September 1999 it was noted 
that he was right handed.  He complained of weakness and a 
grinding sensation.  His right shoulder was not inflamed and 
there was no effusion or tenderness.  Flexion and abduction 
were to 160 degrees, and after those movements he complained 
of severe pain and could not lift his right shoulder to 90 
degrees to do internal and external rotation.  

While use of the right shoulder does cause additional 
impairment, such as being unable to perform internal or 
external rotation after performing flexion and abduction, 
nonetheless he had such little limitation of motion that his 
existing motion far exceeds the limitation of motion required 
for a 20 percent rating.  It is not shown that he had any 
residual deformity, postoperative episodes of dislocation, 
nor any malunion or nonunion.  Accordingly, an increased 
rating for the right shoulder disorder is not warranted. 

Right Knee

On VA examination in January 1999 the veteran had motion of 
the right knee from minus 5 degrees of extension to 140 
degrees of flexion, with mild aching at that extreme of 
motion.  He had mild tenderness to palpation along the 
superior aspect of the patella, medially and laterally.  
There was no swelling, effusion, instability, heat, redness, 
or abnormal movement.  The diagnosis was patellofemoral 
syndrome of the right knee with mild functional impairment 
due to pain.  

Here, the evidence does not show more than mild functional 
impairment nor a degree of limitation of motion of motion of 
the right knee that would warrant an evaluation in excess of 
the current 10 percent rating assigned.  

Ankles

On VA examination in January 1999 dorsiflexion of the 
veteran's ankles was to 50 degrees and plantar flexion was to 
40 degrees.  There was tenderness to palpation adjacent to 
both lateral malleoli but there was no swelling, effusion, 
erythema, heat or abnormal movement of either ankle.  X-rays 
revealed a benign bone osteoma off the medial aspect of the 
fibula, associated with a radiolucent area around the lateral 
aspect of the tibial metaphysis.  The diagnosis was status 
post bilateral ankle sprains, with mild functional loss due 
to pain.  

On VA examination in September 1999 the veteran's ankles were 
no swollen or tender and there was no effusion or 
inflammation.  Range of motion of the ankles was normal.  He 
reported that due to his ankle disabilities he was unable to 
run, play outdoor games or jump but stated that he could 
climb two flights of stairs.  The diagnosis was a history of 
recurrent ankle sprains.  

The evidence does not show more than mild functional 
impairment nor a degree of limitation of motion of motion of 
either ankle that would warrant an evaluation in excess of 
the current 10 percent rating assigned.  

D.  Extra-Schedular Consideration under 38 C.F.R. § 3.321

The foregoing does not preclude the grant of a higher 
evaluation for the veteran's hypertension or PUD, however.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  Other than a recent and brief 
hospitalization for right shoulder surgery, the veteran has 
not recently required hospitalization for his service-
connected disabilities and the medical evidence of record 
simply does not show that he requires frequent treatment for 
these disorders.  Similarly, the record presents no evidence 
that the impairment resulting from these service-connected 
disorders markedly interfers with the veteran's employment.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1999) is not warranted in this case.  See also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings beyond that already 
discussed during the periods of time in question for either 
the service-connected hypertension or PUD. 


ORDER

The claim for service connection for the residuals of a 
pelvic injury is reopened by the submission of new and 
material evidence.

Well-grounded claims not having been submitted, service 
connection for the residuals of a pelvic injury, also claim 
as a hip injury, bilateral rib fractures, a back disability, 
and cancer of the larynx is denied.

For the time period before April 25, 1997, an initial 
evaluation of 10 percent, and no greater, for hypertension is 
granted, subject to the laws and regulations governing the 
disbursement of government monies.

An initial evaluation greater than 10 percent for 
hypertension for the period of time after April 25, 1997, is 
denied.

An initial evaluation greater than 10 percent for PUD is 
denied.

Evaluations in excess of 10 percent for traumatic arthritis 
of the right shoulder, right knee, right ankle, and left 
ankle are denied.  


REMAND

As noted in the Introduction, a timely NOD was not filed to 
the noncompensable rating assigned for a residual laceration 
scar above the left eye by the July 1996 rating action 
appealed in this case.  Similarly, no NOD was filed to the 
noncompensable rating assigned for hemorrhoids by that same 
rating action.  

However, the Board has reviewed the record and finds that 
additional development is required prior to the completion of 
appellate action. 

The veteran's representative, in its April 2000 Statement of 
Accredited Representative, expressed the veteran's 
disagreement with the noncompensalbe evaluations assigned 
these service connected disabilities, as well as the 
noncompensable ratings assigned for residual laceration scars 
of the left temple and left ear.  This document is a timely 
NOD with the RO's October 1999 rating decision, which 
confirmed and continued the evaluations assigned these 
disabilities.  

The Court held in Manlincon v. West, 12 Vet. App. 238 (1999), 
that when an NOD is filed, the Board must remand, rather than 
refer, the issue to the RO for the issuance of an SOC.  
Consequently, the Board will remand to the RO for the 
issuance of an SOC as to the claims for these increased 
ratings.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should prepare an SOC as to the 
issues of entitlement to increased 
evaluations for his service connected 
laceration scars of the left temple, left 
ear, and above the left eye; and for his 
hemorrhoids. 

Thereafter, the case should be processed in accordance with 
the applicable regulations.  

The veteran is notified that following the SOC he must 
perfect a timely substantive appeal.  The RO must notify the 
veteran of the procedures for perfecting a timely appeal.  
The case should be returned to the Board only after, and if, 
the appeal is perfected in a timely manner.  

The Board intimates no opinion as to the ultimate outcome of 
any additional claim or claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals


 



